DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 12/06/2021 has been entered.  
4.	Claims 41, 43, 50, 55-57, 63, 64 and 66 have been amended; claims 1-40, 48, 51, 59, 60, 62, 65, 67 and 69 are canceled. Therefore, claims 41-47, 49, 50, 52-58, 61, 63, 64, 66 and 68 are currently pending in this application.   
Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C.112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C.112:


●	Claims 63, 64, 66 and 68 are rejected under 35 U.S.C.112(a) or 35 U.S.C.112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claim 63 recites, “generating, for a specific therapeutic robot in the plurality of therapeutic robots, a therapy for the specific therapeutic robot . . . identifying, within the collected data, a level of interaction of a patient; modifying the therapy for the patient based on the level of interaction, resulting in a modified therapy; and transmitting the modified therapy to the specific therapeutic robot across the network” 	
However, the original disclosure does not have sufficient written description regarding such implementation, which includes the process of identifying a level of interaction of the patient based on data collected from therapeutic sessions conducted by each therapeutic robot of the plurality of therapeutic robots, wherein the therapy for the patient is modified based on the level of interaction; and the modified therapy is transmitted to the specific therapeutic robot.    
	In addition, claim 68 also involves a further new matter since the original disclosure does not have sufficient written description regarding the process of automatically modifying the therapy based on the level of interaction. 
an amendment is filed in reply to an objection or rejection based on 35 U.S.C. 112(a), or first paragraph (pre-AIA ), a study of the entire application is often necessary to determine whether or not "new matter" is involved. Applicant should therefore specifically point out the support for any amendments made to the disclosure (see MPEP 2163.06).
►	Applicant indicated that the specification (i.e. [0070]) provides support to claim 63 (see Applicant’s current argument); however, neither the above paragraph nor any of the paragraphs in the disclosure provides support regarding the specific limitation (e.g. sequence of steps) identified above.  
6.	The following is a quotation of 35 U.S.C.112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C.112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

●	Claims 41-47 and 49 are rejected under 35 U.S.C.112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.	
	Claim 41 recites, “identify an object touched on the touch sensitive display device by the patient in response to interaction instructions provided by the robot . . .  execute behavior inducing instructions for the robot based on interactions with the patient user interface; receive at least one image from the at least one camera; identify a face of the patient within the at least one image; identify a facial expression of the face of the patient within the image; cause movement of the interaction inducing components based on the facial expression”
	However, it is unclear how the robot identifies the facial expression of the patient since the patient is not necessarily facing the robot as the patient is interacting with the patient interface. 
	 In addition, claim 68 is currently dependent on a canceled claim (claim 67); and therefore, the scope of claim 68 is unclear. Nevertheless, for examination purpose, claim 68 is considered to be dependent on clam 63.  
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C.103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.
Note that the one or more citations (paragraphs or columns) presented in this office action regarding the teaching of a cited reference(s) are exemplary only. Accordingly, such citation(s) are not intended to limit/restrict the teaching of the reference(s) to the cited portion(s) only. Applicant is required to evaluate the entire disclosure of each reference; such as additional portions that teach or suggest the claimed limitations.
Vu 2007/0192910 in view of Poltorak 2011/0283190.
Regarding claim 50, Vu teaches the following claimed limitations: a robotic system for facilitating education of a patient, the robotic system comprising: a patient user interface for interacting with a robot, the patient user interface comprising a touch sensitive display device ([0103], [0132] lines 7-12; [0183]; [0215]: e.g. e.g. a system that provides guidance to a patient, wherein the system comprises a robot and a tablet computer that the patient uses to interact with the robot. In this regard, the tablet computer corresponds to the patient user interface with touch sensitive display); a supervisor user interface, the supervisor user interface comprising a touch sensitive display device ([0053], [0205], [0234]: e.g. the system already comprises a device that a remote user—such as a caregiver—utilizes to communicate with the robot; wherein the device takes various forms, including a personal digital assistant (PDA). Thus, the device comprises a touchscreen , which is corresponds to the above supervisor user interface); and the robot, the robot comprising: a plurality of actuators; a plurality of sensors, the plurality of sensors comprising at least one camera ([0104] lines 1-4; [0106]: e.g. the robot already comprises various functional components, including sensors and actuators; and wherein the sensors comprise one or mor cameras—FIG 1B, label 28); interaction inducing components operatively connected to the plurality of actuators; a processor operatively connected to the plurality of sensors and the plurality of actuators ([0105] lines 1-10; see FIG 6B: e.g. the robot interacts via gestural cues, such as head nodding, etc.; and thus it already involves interaction inducing components operatively connected to the plurality of actuators. The robot also involves one or more processors for controlling the sensors and the actuators); and a non-transitory computer readable storage medium having instructions stored ([0006] lines 1-5: e.g. the robot already comprises at least one memory that stores various instructions executable by its processor;) which, when executed by the processor, cause the processor to perform operations comprising: receiving interaction instructions from the supervisor user interface; and moving at least one actuator in the plurality of actuators according to the interaction instructions ([0229], [0238], [0239]: e.g. the robot already allows a remote user—
such as a caregiver—to remotely control the robot; such as moving the robot from one location to another location, etc. Thus, the processor receives interaction instructions from the supervisor user interface; and thereby moves at least one actuator in the plurality of actuators according to the interaction instructions).
Although Vu describes that the robot already incorporates functions that allow it to receive at least one image from the at least one camera; and identify a face of the patient within the at least one image ([0246]: e.g. the robot already recognizes facial features of the person by performing image analysis on captured video stream or still image of the person), Vu does not explicitly describe identifying a facial expression of the face of the patient within the image; and causing movement in the plurality of actuators based on the facial expression. 
	However, Poltorak discloses a robot that interacts with a person according to the behavior of the person; wherein the robot implements various algorithms, including Kalman filter for analyzing the person’s facial expressions captured via its camera; and thereby the robot responds to the person based on the detected behavior of the person ([0120]; [0187] to [0190]).
 	Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the invention of Vu in view of Poltorak by incorporating an algorithm(s), such as an algorithm that e.g. the robot nodding its head, or turning its head towards a particular direction, etc., in response to the patient’s specific behavior expressed by the patient’s facial expression); and thereby further improving the accuracy of the system.        
Vu in view of Poltorak teaches the claimed limitations as discussed above per claim 50. Vu further teaches:
Regarding claim 52, record interactions between the robot and the patient; generate quantitative metrics based on the interactions; and charting progress of the quantitative metrics over time ([0203]; [0215] to [0217], [0219], [0221]: e.g. the robot performs a regimen compliance routine, such as reminding the patient to take a given amount of one or more medications [quantitative metrics] according to a schedule, recording the medication(s) that the patient has taken—or failed to take—according to the schedule, etc., wherein the robot also measures vital signs of the patient; and thereby the robot generates a report, such as medication compliance information. Thus, the robot generates quantitative measures based on recorded interactions with the robot and the patient; and charts progress of the quantitative metrics over time); 
Regarding claim 53, generating an assessment of performance of the patient based on the quantitative metrics; modifying planned interactions between the robot and the patient based on the assessment ([0219], [0221]: e.g. after presenting the first reminder to the patient to take the given amount of medication [quantitative metrics], the robot is expecting to receive a confirmation response from the patient [i.e. planned interaction]. However, when the patient fails to provide the confirmation response due to the patient’s failure to take the medication(s), the robot generates an assessment of the patient’s performance; and thereby modifies the planned interaction, wherein the robot provides one or more additional reminder to the patient);
Regarding claim 54, wherein the modifying of the planned interactions occurs without human supervision ([0219], [0221]: e.g. see the discussion above per clam 53; the process does not necessarily involve human intervention or supervision).
	Regarding claim 55, Vu in view of Poltorak teaches the claimed limitations as discussed above per claim 50.
	The limitation, “using Kalman filter-based tracking of the features a feature identified within each respective image in the at least one image”, is already addressed above per the modification discussed with respect to claim 50. Particularly, the robot already incorporates additional algorithm(s), including one that involves the Kaman filter, so that that the robot further analyzes the captured video (or still images) of the patient in order to determine one or more facial expressions that indicate one or more specific behaviors, so that the robot further generates one or more responses that are more pertinent to the specific behavior(s) of the patient; and wherein such modification improves the accuracy of the system.
	Regarding claim 56, Vu in view of Poltorak teaches the claimed limitations as discussed above per claim 50.
	The modified system above further teaches, identifying at least one appendage of the patient; and tracking, over the at least one image, the at least one appendage of the patient (see Vu, [0224] lines 8-13 and [0246]: e.g. the robot monitors, via its camera, the patient’s gestural response; also see Poltorak, [0128] lines 1-9).  
Vu 2007/0192910 in view of Poltorak 2011/0283190 and further in view of National Autism Center (“Evidence-Based Practice and Autism in the Schools”).
	Regarding claim 41, Vu teaches the following claimed limitations: a robotic system, the robotic system comprising: a robot (see FIG 1A/1B, label 10), the robot comprising: a plurality of actuators; a plurality of sensors, the plurality of sensors comprising at least one camera ([0104] lines 1-4; [0106]: e.g. the robot already comprises various functional components, including actuators and sensors; and wherein the sensors include one or more cameras mounted on the face of the robot); interaction inducing components operatively connected to the plurality of actuators; and a processor operatively connected to the plurality of sensors and the plurality of actuators ([0105] lines 1-10; see FIG 6B: e.g. the robot interacts via gestural cues, such as head nodding, etc.; and thus it already involves interaction inducing components operatively connected to the plurality of actuators. The robot also involves one or more processors for controlling the sensors and the actuators); and a patient user interface for the robot, the patient user interface comprising a touch sensitive display device, wherein: the patient user interface is configured to: identify an object touched on the touch sensitive display device by a patient in response to interaction instructions provided by the robot ([0132] lines 7-12; [0182] lines 1-4: e.g. the tablet computer, which is removable from the robot, corresponds to the patient user interface that comprises a touch sensitive display; and wherein such tablet computer is already configured to identify an object touched on the touch sensitive display by a user, such as a patient responding to a question posed by the robot, etc.), wherein the processor is configured to perform operations comprising: receive sensor data from the sensors; execute behavior inducing instructions for the robot based on interactions with e.g. the robot utilizes its sensors to detect actions of the patient, and thereby responds to the interactions of the patient; such as the robot receiving—from the patient—an answer to a question; and thereby the robot providing a response to the patient, which includes an “expression motion” where the robot moves or nodes its head, etc. Thus, the processor: (i) receives sensor data, (ii) executes behavior inducing instructions for the robot based on interactions with the patient user interface; (iii) initiates movement of the interaction inducing components by operating the plurality of actuators in accordance with the behavior inducing instructions).
	Although Vu describes that the robot already incorporates functions that allow it to receive at least one image from the at least one camera; and identify a face of the patient within the at least one image ([0246]: e.g. the robot already recognizes facial features of the person by performing image analysis on captured video stream or still image of the person), Vu does not explicitly describe identifying a facial expression of the face of the patient within the image; and causing movement of the interaction inducing components based on the facial expression. 
However, Poltorak discloses a robot that interacts with a person according to the behavior of the person; wherein the robot implements various algorithms, including Kalman filter for analyzing the person’s facial expressions captured via its camera; and thereby the robot responds to the person based on the detected behavior of the person ([0120]; [0187] to [0190]).
 	Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the invention of Vu Poltorak by incorporating an algorithm(s), such as an algorithm that implements the Kaman filter, so that that the robot further analyzes the captured video (or still images) of the patient in order to determine one or more facial expressions that indicate one or more specific behaviors, so that the robot further generates one or more responses that are more pertinent to the specific behavior(s) of the patient (e.g. the robot nodding its head, or turning its head towards a particular direction, etc., in response to the patient’s specific behavior expressed by the patient’s facial expression); and thereby further improving the accuracy of the system.        
	Vu also does not explicitly describe that the system above is intended for applying applied behavioral analysis (ABA) therapy to the patient.
	However, National Autism Center describes the benefit of applied behavior analysis (ABA) to treat individuals with autism, including the use of robots to provide such treatment (see pages 13 and 47, as applied to the part “National Standards Project”).  
	In addition, Vu already allows an authorized user (e.g. a caregiver) to (i) remotely monitor, via the robot, the activities of a patient; and also (ii) provide the robot with specific instructions so that the robot interacts with the patient according to the specific instructions ([0011]; [0046], [0047], [0141]).  
	Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the invention of Vu in view of Poltorak and further in view of National Autism Center; for example, by allowing an authorized user (e.g. a caregiver or a therapist, etc.) to download—based on the type of treatment that the patient needs—specific program instructions into the robot; such as program instructions involving applied behavior analysis (ABA) therapy, 
Regarding claim 42, Vu in view of Poltorak and further in view of National Autism Center; teaches the claimed limitations as discussed above per claim 41. 
Vu further teaches, a supervisor user interface, wherein the supervisor user interface is configured to: receive the sensor data from the processor; display the sensor data on a display of the supervisor user interface ([0011]; [0156], [0160]; :e.g. the system implements a remote computer that a caregiver utilizes to monitor the patient; and wherein the data gathered via the sensors of the robot are transmitted to the caregiver’s computer).
In addition, the limitation, “receive the behavior inducing instructions from a supervisor of the ABA therapy; and transmit the behavior inducing instructions to the processor of the robot”, has already been addressed per the modification applied to claim 41. Particularly, the authorized user—such as the therapist—remotely downloads specific program instructions (e.g. program instructions involving ABA), so that the robot provides treatments to the patient according to the program instructions.   
	Regarding claim 43,  Vu in view of Poltorak and further in view of National Autism Center teaches the claimed limitations as discussed above. 
	Vu further teaches, wherein the patient user interface is configured to: display the object on the touch sensitive display device; and receive, via the touch sensitive display device, interactions with the object by the patient ([0181] to [0183]: e.g. the robot provides—from a database—a question(s) to the patient, including displaying—via the touch screen—response options to the patient; and wherein the robot receives, via the touchscreen [which is touch sensitive display device], interactions with the object by the patient, such as the patient selecting at least one of the responses).
	Vu does not explicitly describe generating a diagnosis by the processor is further based on the interactions with the object.
	However, as already pointed out above ([0181] to [0183]), Vu teaches that the robot selects one or more questions from the database, and presents the question—along with response options—to the patient; and wherein the robot interacts with the patient based on the response the patient selects.  
	Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the invention of Vu; for example, by incorporating one or more cognitive tests into the database, so that the robot further presents one or more cognitive tests to the patient during interaction, in order to enable the robot to easily determine the condition of the patient based on the patient’s response(s), etc., and wherein the robot also transmits the result to the caregiver if the patient’s response(s) indicates that the patient is experiencing a grave condition, so that the patient would get immediate assistance in timely manner. 
Regarding claim 44,  Vu in view of Poltorak and further in view of National Autism Center teaches the claimed limitations as discussed above.
	Regarding the limitation, “the processor generates a diagnosis for a pervasive developmental disorder of the patient”, Vu already teaches that the robot provides—from a database—a question(s) to the patient, including response options; and wherein the robot determines the patient’s status based on the response received from the patient ([0179], [0181] to [0183]).
pervasive developmental disorder, such as autism. 
	Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the invention of Vu; for example, by incorporating one or more cognitive tests into the database, so that the robot further presents one or more cognitive tests to the patient during interaction, in order to enable the robot to easily determine the condition of the patient based on the patient’s response(s), etc., and wherein the robot also transmits the result to the caregiver if the patient’s response(s) indicates that the patient is experiencing a grave condition, so that the patient would get immediate assistance in timely manner.
	The limitation, “the behavior inducing instructions are part of therapy to assist with the pervasive developmental disorder”, is already addressed per the modification applied to claim 41. Particularly, the robot is already provided with specific program instructions suitable for treating autism, and thereby the robot interacts with the patient—such as a patient with autism—according to the specific program instructions; and thereby the robot provides therapy to assist with the pervasive developmental disorder.    
Vu in view of Poltorak and further in view of National Autism Center teaches the claimed limitations as discussed above. Vu further teaches:
Regarding claim 45,  the robot having a humanoid shape (see FIG 1A: e.g. the robot already has a humanoid shape); 
e.g. the instructions already causes the robot to expresses emotion; such as being sad, or happy, etc.); 
Regarding claim 47, a supervisory user interface, the supervisory user interface comprising a touch screen, wherein a portion of the touch screen is used for controlling the robot ([0046], [0141], [0199], [0205]: e.g. the system already comprises a device that a remote user—such as the caregiver—utilizes to control the robot; wherein the device takes various forms, including a personal digital assistant (PDA). Thus, the device comprises a touchscreen that the caregiver uses to control the robot).   
Regarding claim 49, Vu in view of Poltorak and further in view of National Autism Center teaches the claimed limitations as discussed above per claim 41. 
Vu further teaches, a supervisory user interface ([0199]: e.g. the computer that the caregiver utilizes to communicate with the robot corresponds to the supervisory user interface), wherein the patient user interface further configured to: transmit data regarding interactions to the robot; and wherein the supervisory user interface is further configured to: receive the data regarding the interactions from the robot ([0103] lines 10-13; [0132] lines 7-12; [0270]: e.g. the tablet computer, which is the patient user interface, wirelessly communicates with the robot; and thereby transmits interaction data—such as the response(s) that the patient has selected—to the robot. The robot also transmits the patient’s interaction data to the caregiver’s computer, for example, when the patient interacts with the remote caregiver, etc.).  
Although Vu does not explicitly describe, as applied to the pervasive developmental disorder, “generate quantitative metrics based on the interactions; and chart progress of the quantitative metrics over time”, it is an old and routine practice in 
The above fact is evident since National Autism Center already teaches an exemplary process of providing therapy to a student with autism; and wherein one or more graphs are generated based on baseline and intervention data collected during interaction in order to determine whether the therapy is improving the student’s behavior, etc. (see pages 90 to 93, as applied to the part “Evidence-based Practice and Autism in the Schools”). 
It is further worth recalling that Vu already allows an authorized user (e.g. a caregiver) to (i) remotely monitor, via the robot, the activities of a patient; and also (ii) provide the robot with specific instructions so that the robot interacts with the patient according to the specific instructions ([0011]; [0046], [0047], [0141]).  
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, at the time of the invention was made, to further modify Vu’s system; for example, by incorporating an algorithm(s) and/or guidelines that enables the computer of the caregiver (and also that of the robot, if needed) to generate one or more additional analysis results based on data collected regarding the patient (e.g. generating one or more quantitative metrics based on data collected regarding the patient, including a graph depicting the progress of the quantitative metrics over time, etc.), in order to enable the caregiver (e.g. the therapist) to accurately determine whether or not the therapy is improving the patient’s behavior, etc., so that the caregiver would customize one or more further treatments that are more relevant to the patient’s condition (e.g. downloading additional customized autonomous behavior(s) into the robot, so that the robot provides one or more refined therapy sessions to the patient, etc.).
Stiehl 2009/0055019. 
Regarding claim 57, Stiehl teaches the following claimed limitations: a method, comprising: displaying, via a patient user interface, graphical objects for a patient to interact with based on instructions from a robot; identifying, using a plurality of sensors on the robot, the patient interacting with the patient user interface according to the instructions ([0312], [0387], [0388], [0391]: e.g. a lesson material is displayed to the child via a video display in front of the child and the robot; and wherein a teacher/puppeteer remotely controls the robot to interact with the child, such as directing the attention of the child to the lesson, etc. This corresponds to the process of displaying, via a patient user interface, graphical objects for a patient to interact with based on instructions from a robot. In addition, the remote teacher recognizes, via one or more sensors of the robot (camera, microphone), the child’s response(s) during the lesson; and this indicates the process of identifying, using a plurality of sensors on the robot, the patient interacting with the patient user interface according to the instructions) generating, via a processor on the robot, and as part of a therapy between the robot and the patient, a command designed to cause a response in the patient by changing at least one interaction inducing component in a plurality of interaction inducing components in the robot; transmitting the command to the at least one interaction inducing component; recording, via a camera of the robot, a response of the patient to change the at least one interaction inducing component, resulting in at least one image ([0312], [0391]: e.g. the robot directs the attention of the child, such as the robot pointing to an object. This indicates the process of generating a command designed to cause a response in the patient by changing at least one interaction inducing component in the robot; and transmitting the command to the at least one interaction inducing component. In addition, the robot records—via its camera—the response of the child/patient, and thereby allows the teacher/puppeteer to view the child’s response. The above corresponds to the process of recording, via a camera of the robot, a response of the patient to change in the at least one interaction inducing component, resulting in at least one image); generating, via the processor and based on the response, a quantitative measurement related to at least one of cognitive development, behavioral development, and social development of the patient ([0375]: e.g. the robot already implements a functionality that allows it to determine, based on the interaction of the child with the robot, the activity level of the child. This corresponds to the process of generating, via the processor and based on the response, a quantitative measurement related to at least one of cognitive development, behavioral development, and social development of the patient). 
Stiehl does not explicitly describe that the therapy is applied behavioral analysis therapy. 
According to the disclosure, “applied behavior analysis” (ABA) therapy is a therapy directed to a one-on-one teaching that aims to modify a child’s behavior by reinforcing the child to practice various skills (see the specification; [0006] and [0081]). 
Stiehl describes an implementation where the robot interacts with a patient, such as a child with autism, in a one-on-one teaching to modify the child’s behavior, wherein a therapist remotely conducts—using the robot—a therapy session to the  child; and wherein the therapist further downloads a set of autonomous behaviors into the robot, so that the robot provides behavioral therapy to the child on a one-on-one basis ([0390]).
Stiehl’s system; for example, by incorporating an algorithm that involves one or more well-known therapy 
schemes, such as the applied behavior analysis (ABA) therapy (e.g. the therapist, who is the skilled person in the art, would download a program instructions that involve applied behavior analysis therapy, etc.), in order to enable the robot to provide one or more additional therapies to the child, so that the child would have a better chance to further improve his/her conditions.   
Regarding the limitations, “performing at least one of diagnosing a developmental disorder based on the quantitative measurement using a psychological assessment criteria and charting progress of the applied behavior analysis therapy using the quantitative measurement”, Stiehl already teaches that the robot gathers behavioral data relating to the user during its interaction with the user, wherein the robot generates quantitative data—such as the level of activity of the user, etc.; and wherein the above data is transmitted to the workstation of a health professional; so that the health professional analyzes the data ([0375])
In addition, it is already admitted prior art that a health professional typically analyzes a patient’s data according to one or more well-known diagnostic tools, such as a psychological assessment criteria, including charting the progress of the patient, etc., and wherein a computer algorithm(s) is utilized to facilitate such standard diagnosis procedures (note that the above is based on the Official Notice presented in the office-action mailed on 11/27/2020, which Applicant has not traversed in the subsequent reply).
Accordingly, given the teaching of the prior art, it would have been obvious to one of ordinary skill in the art, at the time of the invention was made, to further modify Stiehl‘s system; for example, by incorporating an algorithm(s) into the robot, which allow the robot to generate the results according to on one or more medical  standards—such as charting the progress of the child based on the analysis of the quantitative data being collected, etc., in order to enable an authorized user (e.g. the therapist) to easily identify and monitor—based on the data transmitted from the robot—the behavioral condition(s) that the child is experiencing, so that the therapist would customize one or more further treatments that are more relevant to the child’s condition (e.g. downloading additional customized autonomous behavior(s) into the robot, so that the robot provides one or more refined therapy sessions to the subject, etc.); thereby further expanding the benefits that the system provides to the child, etc.
Although Stiehl teaches the process of identifying a face of the patient within the at least one image; and causing a change in the at least one interaction inducing component ([0318]; [0354]; [0362]), Stiehl does not explicitly describe that the above change is based on a facial expression identified on the face. 
However, Poltorak discloses a robot that interacts with a person according to the behavior of the person; wherein the robot implements various algorithms, including Kalman filter for analyzing the person’s facial expressions captured via its camera; and thereby the robot responds to the person based on the detected behavior of the person ([0120]; [0187] to [0190]).
 	Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the invention of Stiehl in view of Poltorak by incorporating an algorithm(s), such as an algorithm that implements the Kaman filter, so that that the robot further analyzes the captured video e.g. the robot moving its head and/or one or more of its limbs, etc., in response to the patient’s specific behavior expressed by the patient’s facial expression); and thereby further improving the accuracy of the system.        
	Stiehl in view of Poltorak teaches the claimed limitations as discussed above per claim 57. Stiehl further teaches, 
Regarding claim 58, modifying, via the processor, code to be executed by the  processor based on the quantitative measurement ([0313], [0375], [0390]: e.g. the robot involves software that modifies the robot’s behavior based on the analysis of the subject’s behavioral data, such as level of interaction In addition, the robot also autonomously interacts with the subject based on autonomous behavior downloaded into the robot. Thus, the processor modifies code to be executed by the  processor based on the quantitative measurement);
Regarding claim 61, recording, via the camera of the robot, a series of images capturing features of an appendage of the patient; and identifying a movement of the appendage as part of the response ([0312], [0313]: e.g. the robot captures, via its cameras, 
one or more gestures that the subject is making; such as when the subject is pointing or gesturing to direct the robot’s attention, etc. Accordingly, the robot records a series of images capturing features of an appendage of the patient; and thereby identifies a movement of the appendage as part of the response). 
●	Claims 63, 64, 66 and 68 are rejected under 35 U.S.C.103 as being unpatentable over Vu 2007/0192910 in view of Stiehl 2009/0055019.
Vu teaches the following claimed limitations:  a computer-based therapy system, comprising: a supervisory user interface; networked connections, across a network, with a plurality of therapeutic robots ([0012] lines 1-4; [0192], [0194]: e.g. a system for assisting a patient at home; the system comprises multiple robots; and wherein an authorized remote user—such as a caregiver/doctor—communicates with the robots over a communication network, such as the Internet. The computer of the remote user corresponds to the supervisory user interface); a processor operating with the supervisory user interface; and a non-transitory computer-readable storage medium having instructions stored which, when executed by the processor, cause the processor to perform operations ([0053]; [0202] lines 1-4: e.g. the remote user’s device is a computer; and therefore it already incorporates basic parts of a computer, including a processor and a storage medium that stores instructions that the processor executes) comprising: generating, for a specific therapeutic robot in the plurality of therapeutic robots, a therapy for the specific therapeutic robot ([0215]: e.g. the robot provides therapies to the patient, such as therapist-recommended exercises; and tis indicates that the caregiver generates a therapy for the specific therapeutic robot. Note that the robot is already capable of presenting therapies to the patient, [0266]); receiving, from the specific therapeutic robot, data associated with respective therapeutic sessions conducted by the [therapeutic robot], resulting in collected data; identifying, within the collected data, a level of interaction of a patient ([0202]; [0221] lines 18-21; [0266]: e.g. the robot already implements a reporting module, and thereby the robot transmits to the remote user information regarding the status of the patient; such as, indication of whether the patient has complied with regimens, etc. Note that therapist-recommended exercises are part of the regimen that the patient is required to perform. Furthermore, the remote user—such as the caregiver—identifies the level of interaction of the patient since the report indicates the patient’s compliance status; such as, whether the patient has performed a scheduled exercise or not, etc.); 
	Although Vu does not explicitly describe receiving respective therapeutic sessions conducted by each therapeutic robot in the plurality of therapeutic robots, Vu already describes an arrangement in a home environment where multiple robots are arranged to establish communication with a base station; wherein the base station communicates with a remote computer—such as a caregiver computer—over the Internet; and wherein at least one robot transmits to the remote computer data it gathered regarding the patient ([0192] to [0194], [0197] and [0202]).
	Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Vu’s system; for example, by upgrading the system’s algorithm so that each robot transmits, to the caregiver’s computer, data it gathered regarding the patient; and wherein the caregiver further evaluates the data received from each robot, so that the caregiver would make a more comprehensive and accurate analysis regarding the patient’s health status.   
	Vu does not explicitly describe, modifying the therapy for the patient based on the level of interaction, resulting in a modified therapy; and transmitting the modified therapy to the specific therapeutic robot across the network. 
	However, Stiehl discloses a system that allows a caregiver—such as a therapist—to remotely receive, from a robot, interaction data regarding a patient; and the therapist transmits/downloads to the robot a set of behavioral modules (i.e. modified therapy), so that the robot provides therapy to the patient based on downloaded behavioral modules ([0375], [0390]).
Vu in view of Stiehl; for example, by incorporating an option that allows the caregiver to transmit/download, based on the analysis of the data regarding the patient, one or more pertinent behavioral modules to each of the one or more of the robots in the patient’s home, so that the robot(s) interacts with the patient according to the downloaded behavioral modules, etc., in order to improve the effectiveness of the therapy being provided to the patient.    
	Regarding claim 64, Vu in view of Stiehl teaches the claimed limitations as discussed above. 
	Vu further teaches, the network is the Internet, and the therapeutic robots are located remote locations with patients interacting with respective therapeutic robots in the plurality of therapeutic robots ([0192] to [0194], [0197], [0202]: e.g. a home environment where multiple robots are arranged to establish communication with a base station; wherein the base station communicates with a remote computer—such as a caregiver computer—over the Internet; Although an exemplary discussion is presented in terms of one resident, the system is implemented to a plurality of residents). 
	Regarding claim 66, Vu in view of Stiehl teaches the claimed limitations as discussed above. 
	Although Vu does not explicitly describe that modifying of the therapy is automatically performed upon identifying the level of interaction, Vu already teaches that the base station communicates with a server that stores various applications for the robot, and wherein the server has access to user/resident profile and dialogs available for the robot (see [0197] lines 1-8). 

Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the invention of Vu; for example, by incorporating additional option that allows the caregiver to transmit/download one or more of behavioral modules to the server, wherein the behavioral module(s) is associated with the patient’s profile, so that the robot communicates with the server and automatically updates its old therapy exercises by downloading the behavioral modules stored on the server, etc., and thereby improving the patient’s chance to quickly acquire updated therapy exercises.   
	 Regarding claim 68, Vu in view of Stiehl teaches the claimed limitations as discussed above. 
	The limitation, “the supervisory user interface: providing access to therapies distributed to the plurality of therapeutic robots; and being accessible by a remote supervisor, the remote supervisor being remotely located from the plurality of therapeutic robots”, is already addressed above according to the modification discussed with respect to claim 63. Particularly, the modified system already incorporates an option that allows the caregiver (the user operating the remote computer) to transmit/download, based on the analysis of the data regarding the patient, one or more pertinent behavioral modules to each of the one or more of the robots in the patient’s home, so that the robot(s) interacts with the patient according to the downloaded behavioral modules, etc., in order to improve the effectiveness of the therapy being provided to the patient. 
Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. 
A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); 
In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Although the conflicting claims are not identical, they are not patentably distinct from each other because the claimed features are directed to obvious modification of the claims of US 10,176,725. 
For example, claim 1 of US 10,176,725 includes features that claim 41 of the current application is reciting, except that claim 1 further recites features directed to tracking the gaze direction of the human subject. 
However, given the implementation of the sensors in the robot, as claimed per current claim 41, including the claimed feature of identifying a facial expression of the patient from the captured face image of the patient, it would have been obvious to one of ordinary skill in the art, at the time of the invention was made, to modify claim 41; for example by updating the robot’s algorithm, thereby enabling the robot to further track the gaze direction of the patient, etc., so that the robot utilizes the result obtained from such tracking to further verify the diagnosis being made regarding the patient; and such modification improves the accuracy of the claimed system. 
In addition, each of the current independent claims involve a user interface that allows a user to further interact with the robot. In this regard, claim 1 of US 10,176,725 recites that the robot communicates with an external computing device, such as a supervisory system.
Accordingly, given the above functionality of the robot, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify 
Although one exemplary analysis is discussed above, it is worth noting that similar type of analysis applies to the rest of the claims.    
Response to Arguments.
9. 	Applicant’s arguments directed to the prior art have been fully considered (the arguments filed on 12/06/2021); The arguments are directed to the amendment made to the current claims. However, a new ground of rejection is presented in this current office-action due to the amendment. Accordingly, Applicant’s arguments are now moot in view of the new ground of rejection.    
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUK A GEBREMICHAEL whose telephone number is (571) 270-3079.  The examiner can normally be reached on 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BRUK A GEBREMICHAEL/Primary Examiner, Art Unit 3715